
	
		II
		110th CONGRESS
		1st Session
		S. 1238
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2007
			Mr. Casey (for himself
			 and Mr. Webb) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To repeal certain provisions of the Energy Policy Act of
		  2005, close tax loopholes, impose windfall profits tax on major integrated oil
		  companies, provide a reserve fund for biofuels research and infrastructure, and
		  payments for low-income households.
	
	
		1.Short
			 title; amendment of 1986 Code
			(a)Short
			 titleThis Act may be cited
			 as the Energy Security and Corporate
			 Accountability Act of 2007.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			2.Revaluation of
			 LIFO inventories of major integrated oil companies
			(a)General
			 ruleNotwithstanding any other provision of law, if a taxpayer is
			 a major integrated oil company (as defined in section 167(h)(5)(B)) for its
			 last taxable year ending in calendar year 2006, the taxpayer shall—
				(1)increase,
			 effective as of the close of such taxable year, the value of each historic LIFO
			 layer of inventories of crude oil, natural gas, or any other petroleum product
			 (within the meaning of section 4611) by the layer adjustment amount, and
				(2)decrease its cost
			 of goods sold for such taxable year by the aggregate amount of the increases
			 under paragraph (1).
				If the aggregate amount of the
			 increases under paragraph (1) exceed the taxpayer’s cost of goods sold for such
			 taxable year, the taxpayer’s gross income for such taxable year shall be
			 increased by the amount of such excess.(b)Layer adjustment
			 amountFor purposes of this section—
				(1)In
			 generalThe term layer adjustment amount means, with
			 respect to any historic LIFO layer, the product of—
					(A)$18.75, and
					(B)the number of
			 barrels of crude oil (or in the case of natural gas or other petroleum
			 products, the number of barrel-of-oil equivalents) represented by the
			 layer.
					(2)Barrel-of-oil
			 equivalentThe term barrel-of-oil equivalent has the
			 meaning given such term by section 45K.
				(c)Application of
			 requirement
				(1)No change in
			 method of accountingAny adjustment required by this section
			 shall not be treated as a change in method of accounting.
				(2)Underpayments of
			 estimated taxNo addition to the tax shall be made under section
			 6655 (relating to failure by corporation to pay estimated tax) with respect to
			 any underpayment of an installment required to be paid with respect to the
			 taxable year described in subsection (a) to the extent such underpayment was
			 created or increased by this section.
				3.Modifications of
			 foreign tax credit rules applicable to major integrated oil companies which are
			 dual capacity taxpayers
			(a)In
			 generalSection 901 (relating to credit for taxes of foreign
			 countries and of possessions of the United States) is amended by redesignating
			 subsection (m) as subsection (n) and by inserting after subsection (l) the
			 following new subsection:
				
					(m)Special rules
				relating to major integrated oil companies which are dual capacity
				taxpayers
						(1)General
				ruleNotwithstanding any other provision of this chapter, any
				amount paid or accrued by a dual capacity taxpayer which is a major integrated
				oil company (as defined in section 167(h)(5)(B)) to a foreign country or
				possession of the United States for any period shall not be considered a
				tax—
							(A)if, for such
				period, the foreign country or possession does not impose a generally
				applicable income tax, or
							(B)to the extent such
				amount exceeds the amount (determined in accordance with regulations)
				which—
								(i)is paid by such
				dual capacity taxpayer pursuant to the generally applicable income tax imposed
				by the country or possession, or
								(ii)would be paid if
				the generally applicable income tax imposed by the country or possession were
				applicable to such dual capacity taxpayer.
								Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this subsection, the term dual
				capacity taxpayer means, with respect to any foreign country or
				possession of the United States, a person who—
							(A)is subject to a
				levy of such country or possession, and
							(B)receives (or will
				receive) directly or indirectly a specific economic benefit (as determined in
				accordance with regulations) from such country or possession.
							(3)Generally
				applicable income taxFor purposes of this subsection—
							(A)In
				generalThe term generally applicable income tax
				means an income tax (or a series of income taxes) which is generally imposed
				under the laws of a foreign country or possession on income derived from the
				conduct of a trade or business within such country or possession.
							(B)ExceptionsSuch
				term shall not include a tax unless it has substantial application, by its
				terms and in practice, to—
								(i)persons who are
				not dual capacity taxpayers, and
								(ii)persons who are
				citizens or residents of the foreign country or
				possession.
								.
			(b)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to taxes
			 paid or accrued in taxable years beginning after the date of the enactment of
			 this Act.
				(2)Contrary treaty
			 obligations upheldThe amendments made by this section shall not
			 apply to the extent contrary to any treaty obligation of the United
			 States.
				4.7-year
			 amortization of geological and geophysical expenditures for certain major
			 integrated oil companies
			(a)In
			 generalSubparagraph (A) of
			 section
			 167(h)(5) (relating to special rule for major integrated oil
			 companies) is amended by striking 5-year and inserting
			 7-year.
			(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
			5.Suspension of
			 royalty relief
			(a)RepealsSections
			 344 and 345 of the Energy Policy Act of 2005 (42 U.S.C. 15904, 15905) are
			 repealed.
			(b)Termination of
			 Alaska Offshore Royalty SuspensionSection 8(a)(3)(B) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(B)) is amended by
			 striking and in the Planning Areas offshore Alaska.
			6.National Energy
			 Security Research and Investment Reserve
			(a)EstablishmentFor
			 budgetary purposes, for each fiscal year, an amount equal to the total net
			 amount of savings to the Federal Government for the fiscal year resulting from
			 the amendments made by sections 2, 3, 4, and 5, as determined by the Secretary
			 of the Treasury, shall be held in a separate account in the Treasury of the
			 United States, to be known as the National Energy Security Research and
			 Investment Reserve (referred to in this section as the
			 Reserve).
			(b)UseOf
			 the amounts in the Reserve—
				(1)50 percent shall
			 be available to offset the cost of legislation enacted after the date of
			 enactment of this Act to carry out energy research in the United States,
			 including research relating to—
					(A)ethanol,
			 and
					(B)biodiesel,
			 and
					(2)50 percent shall
			 be available to offset the cost of legislation enacted after the date of
			 enactment of this Act to carry out the development, purchase, and installation
			 of infrastructure (including new fueling pumps, retrofitting of existing
			 fueling pumps, and equipment necessary for the transportation of biofuels)
			 necessary to deliver new fuels to consumers.
				(c)Procedure for
			 adjustments
				(1)Budget
			 Committee ChairmanAfter the reporting of a bill or joint
			 resolution, or the offering of an amendment to the bill or joint resolution or
			 the submission of a conference report for the bill or joint resolution,
			 providing funding for the purposes described in subsection (b) in excess of the
			 amounts provided for those purposes for fiscal year 2007, the chairman of the
			 Committee on the Budget of the applicable House of Congress shall make the
			 adjustments required under paragraph (2) for the amount of new budget authority
			 and outlays in the measure and the outlays flowing from that budget
			 authority.
				(2)Matters to be
			 adjustedThe adjustments referred to in paragraph (1) are to be
			 made to—
					(A)the discretionary
			 spending limits, if any, set forth in the appropriate concurrent resolution on
			 the budget,
					(B)the allocations
			 made pursuant to the appropriate concurrent resolution on the budget pursuant
			 to section 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)),
			 and
					(C)the budget
			 aggregates contained in the appropriate concurrent resolution on the budget as
			 required by section 301(a) of the Congressional Budget Act of 1974 (2 U.S.C.
			 632(a)).
					(3)Amounts of
			 adjustmentsThe adjustments referred to in paragraphs (1) and (2)
			 shall not exceed the receipts estimated by the Congressional Budget Office that
			 are attributable to sections 2, 3, 4, and 5 (and the amendments made by such
			 sections) for the fiscal year in which the adjustments are made.
				7.Windfall profits
			 tax
			(a)In
			 generalSubtitle E (relating to alcohol, tobacco, and certain
			 other excise taxes) is amended by adding at the end the following new
			 chapter:
				
					56Windfall profits
				on crude oil
						
							Sec. 5896. Imposition of
				  tax.
							Sec. 5897. Windfall profit;
				  removal price; adjusted base price; qualified investment.
							Sec. 5898. Special rules and
				  definitions.
						
						5896.Imposition of
				tax
							(a)In
				generalIn addition to any other tax imposed under this title,
				there is hereby imposed on any major integrated oil company (as defined in
				section 167(h)(5)(B)) an excise tax equal to the excess of—
								(1)the amount equal
				to 50 percent of the windfall profit from all barrels of taxable crude oil
				removed from the property during each taxable year, over
								(2)the amount of
				qualified investment by such company during such taxable year.
								(b)Fractional part
				of barrelIn the case of a fraction of a barrel, the tax imposed
				by subsection (a) shall be the same fraction of the amount of such tax imposed
				on the whole barrel.
							(c)Tax paid by
				producerThe tax imposed by this section shall be paid by the
				producer of the taxable crude oil.
							5897.Windfall
				profit; removal price; adjusted base price; qualified investment
							(a)General
				ruleFor purposes of this chapter, the term windfall
				profit means the excess of the removal price of the barrel of taxable
				crude oil over the adjusted base price of such barrel.
							(b)Removal
				priceFor purposes of this chapter—
								(1)In
				generalExcept as otherwise provided in this subsection, the term
				removal price means the amount for which the barrel of taxable
				crude oil is sold.
								(2)Sales between
				related personsIn the case of a sale between related persons,
				the removal price shall not be less than the constructive sales price for
				purposes of determining gross income from the property under section
				613.
								(3)Oil removed
				from property before saleIf crude oil is removed from the
				property before it is sold, the removal price shall be the constructive sales
				price for purposes of determining gross income from the property under section
				613.
								(4)Refining begun
				on propertyIf the manufacture or conversion of crude oil into
				refined products begins before such oil is removed from the property—
									(A)such oil shall be
				treated as removed on the day such manufacture or conversion begins, and
									(B)the removal price
				shall be the constructive sales price for purposes of determining gross income
				from the property under section 613.
									(5)PropertyThe
				term property has the meaning given such term by section
				614.
								(c)Adjusted base
				price defined
								(1)In
				generalFor purposes of this chapter, the term adjusted
				base price means $50 for each barrel of taxable crude oil plus an amount
				equal to—
									(A)such base price,
				multiplied by
									(B)the inflation
				adjustment for the calendar year in which the taxable crude oil is removed from
				the property.
									The amount
				determined under the preceding sentence shall be rounded to the nearest
				cent.(2)Inflation
				adjustment
									(A)In
				generalFor purposes of paragraph (1), the inflation adjustment
				for any calendar year after 2008 is the percentage by which—
										(i)the implicit
				price deflator for the gross national product for the preceding calendar year,
				exceeds
										(ii)such deflator
				for the calendar year ending December 31, 2007.
										(B)First revision
				of price deflator usedFor purposes of subparagraph (A), the
				first revision of the price deflator shall be used.
									(d)Qualified
				investmentFor purposes of this chapter—
								(1)In
				generalThe term qualified investment means any
				amount paid or incurred with respect to—
									(A)section 263(c)
				costs,
									(B)qualified
				refinery property (as defined in section 179C(c) and determined without regard
				to any termination date),
									(C)any qualified
				facility described in paragraph (1), (2), (3), or (4) of section 45(d)
				(determined without regard to any placed in service date),
									(D)any facility for
				the production of alcohol used as a fuel (within the meaning of section 40) or
				biodiesel or agri-biodiesel used as a fuel (within the meaning of section
				40A).
									(2)Section
				263(c) costsFor purposes of
				this subsection, the term section 263(c) costs means intangible
				drilling and development costs incurred by the taxpayer which (by reason of an
				election under section 263(c)) may be deducted as expenses for purposes of this
				title (other than this paragraph). Such term shall not include costs incurred
				in drilling a nonproductive well.
								5898.Special rules
				and definitions 
							(a)Withholding and
				deposit of taxThe Secretary shall provide such rules as are
				necessary for the withholding and deposit of the tax imposed under section 5896
				on any taxable crude oil.
							(b)Records and
				informationEach taxpayer liable for tax under section 5896 shall
				keep such records, make such returns, and furnish such information (to the
				Secretary and to other persons having an interest in the taxable crude oil)
				with respect to such oil as the Secretary may by regulations prescribe.
							(c)Return of
				windfall profit taxThe Secretary shall provide for the filing
				and the time of such filing of the return of the tax imposed under section
				5896.
							(d)DefinitionsFor
				purposes of this chapter—
								(1)ProducerThe
				term producer means the holder of the economic interest with
				respect to the crude oil.
								(2)Crude
				oil
									(A)In
				generalThe term crude oil includes crude oil
				condensates and natural gasoline.
									(B)Exclusion of
				newly discovered oilSuch term shall not include any oil produced
				from a well drilled after the date of the enactment of this chapter, except
				with respect to any oil produced from a well drilled after such date on any
				proven oil or gas property (within the meaning of section 613A(c)(9)(A), as in
				effect before the date of the enactment of the Omnibus Budget Reconciliation
				Act of 1990).
									(3)BarrelThe
				term barrel means 42 United States gallons.
								(e)Adjustment of
				removal priceIn determining the removal price of oil from a
				property in the case of any transaction, the Secretary may adjust the removal
				price to reflect clearly the fair market value of oil removed.
							(f)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				chapter.
							.
			(b)Clerical
			 amendmentThe table of chapters for subtitle E is amended by
			 adding at the end the following new item:
				
					
						Chapter 56. Windfall profit
				  on crude
				  oil
					
					.
			(c)Deductibility
			 of windfall profit taxThe first sentence of section 164(a)
			 (relating to deduction for taxes) is amended by inserting after paragraph (5)
			 the following new paragraph:
				
					(6)The windfall
				profit tax imposed by section
				5896.
					.
			(d)Effective
			 date
				(1)In
			 generalThe amendments made by this subsection shall apply to
			 crude oil removed after the date of the enactment of this Act, in taxable years
			 ending after such date.
				(2)Transitional
			 rulesFor the period ending December 31, 2007, the Secretary of
			 the Treasury or the Secretary's delegate shall prescribe rules relating to the
			 administration of chapter 56. To the extent provided in such rules, such rules
			 shall supplement or supplant for such period the administrative provisions
			 contained in chapter 56 (or in so much of subtitle F as relates to such chapter
			 56).
				8.Low-Income
			 Transportation Energy Assistance Program
			(a)DefinitionsIn
			 this section:
				(1)Eligible
			 householdThe term eligible household means—
					(A)a household in
			 which 1 or more individuals are receiving assistance or payments referred to in
			 any of clauses (i) through (iv) of section 2605(b)(2)(A) of the Low-Income Home
			 Energy Assistance Act of 1981 (42 U.S.C. 8624(b)(2)(A));
					(B)a household that
			 provides such documentation of costs incurred for eligible transportation
			 expenses as the Secretary may reasonably require; and
					(C)a low-income
			 household.
					(2)Eligible
			 transportation expenseThe term eligible transportation
			 expense means the cost incurred by an individual or family in
			 purchasing—
					(A)gasoline or
			 diesel fuel for use by the individual or family for transportation purposes;
			 or
					(B)a bus pass, train
			 ticket, or other mass-transit fare for use by the individual or family.
					(3)FundThe
			 term Fund means the Low-Income Transportation Energy Assistance
			 Fund established by subsection (f)(1).
				(4)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
				(5)Low-income
			 householdThe term low-income household means a
			 household with a total annual household income that does not exceed the greater
			 of—
					(A)an amount equal
			 to 150 percent of the poverty level of a State; or
					(B)an amount equal
			 to 60 percent of the State median income.
					(6)Poverty
			 levelThe term poverty level has the meaning given
			 the term in section 2603 of the Low-Income Home Energy Assistance Act of 1981
			 (42 U.S.C. 8622).
				(7)ProgramThe
			 term program means the Low-Income Transportation Energy Assistance
			 Program established under subsection (b).
				(8)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(9)StateThe
			 term State means—
					(A)a State;
			 and
					(B)the District of
			 Columbia.
					(10)State median
			 incomeThe term State median income has the meaning
			 given the term in section 2603 of the Low-Income Home Energy Assistance Act of
			 1981 (42 U.S.C. 8622).
				(b)EstablishmentThe
			 Secretary shall establish and carry out a program, to be known as the
			 Low-Income Transportation Energy Assistance Program, under which
			 the Secretary shall use amounts in the Fund to allocate funds to States for use
			 in assisting low-income households in paying eligible transportation
			 expenses.
			(c)Allocations
				(1)Allocations to
			 States
					(A)In
			 generalSubject to subparagraph (B) and paragraphs (2) and (3),
			 in carrying out the program for each fiscal year, the Secretary shall allocate
			 to each State an amount to be used by the State in accordance with subsection
			 (b) that is equal to the proportion that, as determined by the
			 Secretary—
						(i)the
			 total expenditures on eligible transportation expenses by low-income
			 individuals and families in the State for the fiscal year; bears to
						(ii)the total
			 expenditures on eligible transportation expenses by low-income individuals and
			 families in all States for the fiscal year.
						(B)Set-aside for
			 Indian tribesIf, with respect to any State, the Secretary
			 receives a request from the governing body of an Indian tribe within the State
			 that assistance under the program be made available directly to the Indian
			 tribe, and the Secretary determines that the members of the Indian tribe would
			 be better served by means of grants made directly to provide benefits under the
			 program, the Secretary shall reserve from amounts that would otherwise be
			 payable to the State under this paragraph for the fiscal year, and pay directly
			 to the Indian tribe—
						(i)an
			 amount equal to the proportion that, as determined by the Secretary—
							(I)the number of
			 Indian households in the State that are eligible households; bears to
							(II)the number of
			 Indian households in all States that are eligible households; or
							(ii)such greater
			 amount upon which the Indian tribe, and the State in which the Indian tribe is
			 located, may agree.
						(2)Allocations to
			 territories and possessionsSubject to paragraph (3), before
			 making the allocations under paragraph (1) for a fiscal year, the Secretary
			 shall apportion, on the basis of need, as determined by the Secretary, not less
			 than 0.1 percent and not more than 0.5 percent of the amounts made available to
			 carry out this section for the fiscal year among—
					(A)American
			 Samoa;
					(B)the Commonwealth
			 of the Northern Mariana Islands;
					(C)the Commonwealth
			 of Puerto Rico;
					(D)Guam; and
					(E)the United States
			 Virgin Islands.
					(3)Pro rata
			 reductionIf the amounts made available to carry out this section
			 for a fiscal year are not sufficient to pay in full the total amount allocated
			 under paragraphs (1) and (2), the Secretary shall make an equitable pro-rata
			 reduction to the amount allocated to each State under paragraph (1), and each
			 territory and possession under paragraph (2), for the fiscal year.
				(d)RequirementsTo
			 receive an allocation under the program, a State, Indian tribe, or territory or
			 possession shall—
				(1)submit to the
			 Secretary an application, in such form and by such date as the Secretary may
			 specify, that contains—
					(A)a plan describing
			 the means by which the State, Indian tribe, or territory or possession will
			 distribute and ensure proper use of funds made available under the program;
			 and
					(B)such other
			 information as the Secretary may require; and
					(2)agree—
					(A)to use the
			 allocation to provide to eligible households, for use in paying eligible
			 transportation expenses—
						(i)not
			 more than $1500 for a fiscal year per eligible household, if the eligible
			 household is comprised of a single individual; or
						(ii)not more than
			 $2500 for a fiscal year per eligible household, if the eligible household is
			 comprised of 2 or more individuals;
						(B)to conduct, as
			 soon as practicable after September 30 of the fiscal year for which the State,
			 Indian tribe, or territory or possession first receives an allocation under the
			 program, and annually thereafter before each other allocation to the State,
			 Indian tribe, or territory or possession under the program, a public hearing
			 with respect to the proposed use and distribution of funds under the program
			 for each fiscal year;
					(C)to conduct
			 outreach activities to ensure, to the maximum extent practicable, that eligible
			 households, particularly eligible households with elderly individuals, disabled
			 individuals, or both, and households with high transportation expenses, are
			 informed of the assistance available under the program;
					(D)to coordinate
			 activities under this section with similar and related Federal and State
			 programs;
					(E)to establish such
			 fiscal control and accounting procedures as are necessary to ensure proper
			 disbursal of and accounting for Federal funds allocated to the State, Indian
			 tribe, or territory or possession under the program; and
					(F)to comply with
			 such other requirements as the Secretary may establish.
					(e)NondiscriminationSection
			 2606 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8625)
			 shall apply to each State, Indian tribe, and territory or possession that
			 receives an allocation and provides grants to eligible households under the
			 program.
			(f)Low-Income
			 Transportation Energy Assistance Fund
				(1)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Low-Income Transportation Energy Assistance Fund, consisting of
			 such amounts as may be appropriated or credited to the Fund under paragraph
			 (2).
				(2)Transfers to
			 Fund
					(A)In
			 generalThere are appropriated to the Fund amounts equivalent to
			 amounts collected in the Treasury as revenue under section 5896 of the Internal
			 Revenue Code of 1986.
					(B)Rules regarding
			 transfers to and management of the FundFor purposes of this
			 subsection, rules similar to the rules of sections 9601 and 9602 of the
			 Internal Revenue Code of 1986 shall apply.
					(3)Expenditures
			 from Fund
					(A)In
			 generalSubject to subparagraph (B), on request by the Secretary
			 with respect to any fiscal year beginning after September 30, 2007, the
			 Secretary of the Treasury shall transfer from the Fund to the Secretary such
			 amounts as the Secretary determines are necessary to allocate funds to States
			 under the program for such fiscal year.
					(B)Administrative
			 expensesAn amount not exceeding 5 percent of the amounts in the
			 Fund shall be available for each fiscal year to pay the administrative expenses
			 necessary to carry out this section.
					
